MEMORANDUM **
Manuel Sanabria-Cirerol appeals his conviction and 57-month sentence following a guilty plea for illegal re-entry after deportation and illegal alien in possession of a firearm, in violation of 8 U.S.C. § 1326(a) and (b)(2) and 18 U.S.C. § 922.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sanabria-Cirerol has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. The clerk shall file Sanabria-Cirerol’s pro se supplemental brief received on February 18, 2005. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We affirm the conviction.
Because appellant was sentenced under then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Hermoso-Garcia, 413 F.3d 1085, 1089-90 (9th Cir.2005).
Counsel’s motion to withdraw is denied.
Conviction AFFIRMED and sentence REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.